Appeal by the employer from a decision of the Workmen’s Compensation Board, filed September 4, 1975, which discharged the Special Disability Fund from liability under the provisions of subdivision 8 of section 15 of the Workmen’s Compensation Law. The board found that "the employer did not have knowledge of a preexisting permanent physical impairment and that the claimant’s diabetes condition was not a factor in any of the employer’s decisions with regard to the hiring or retaining of the claimant.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to the Special Disability Fund against the appellant. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.